February 7, 1939



Ron. Charles T. Bannister
Criminal District Attorney
Corsicana; Texas

Dear Sir:                     Opinion No. O-234
                              Ret Nerging Justice of Peace Pracinats
                                   and extending jurisdiction of jus-
                                   tice preaincts fran'ons precinct to
                                   another.

         Your request for an opinion of the following questions

         "What is the proper proasdure in extending jurisdio-
         tion of a Justice of Peaoe and Constable from one pre-
         cinot to another precinct where Justice of Peace has            1
         resigned?"

         Artiale 5, Sec. 18 of the Constitution and Article 2351, subdivi-
sion 1, Revised Civil Statutes, require the Conmissioners' Court of each
county to lay off the county into justioe precincts not less than four nor
more than eight in number.

         The ease, State VS. Rigsby, 43 SW271, holds in sffeot that the
Conrmissioners'Court in the exercise of their powers may merge two prsoinats
into one or may re-defins the boundaries of the two precincts of a county,
leaving the other precincts unchanged.

         The case,Hasti~g otal vs. Townsend County Attorney, 136 SN1143,
holds among other thmgs that the Commissioners' Court has power to change
the boundaries of a justice precinct at will.

         The case of Brown VS. Meek, 96 SW(2d) 839, holds that *the Ccnmis-
signers' Court has power, when lawfully exercised, to pass order rs-distriot-
ing oountv into new justice of peace preoinots to become effective in the
future and that the CommissionersI Cow+ has power to create new justice
precincts for the comenience of the people."




                                       ,
Hon. Charles T. Bannister - Page 2 (O-234)



         In view of the foregoing authorities, youare respeotfully
advised that it is the opinion of this Department that the Ccaamission-
ersl Court has the power and qukhority to merge two justios precincts
into one or may rs-define the boundaries of tm precincts of the county,
leaving the other precinots unow@d    and that this may be done at any
time within the discretion of the Commissioners* Court and the only
procedure presoribad for merging tu, precincts into one or re-defining
the boundaries of justioe preoinats is by proper order of the lkunission-
ers' Court duly entered of rsoold in the minutes of the Commissioners'
Court, provided that the number of justice preaincts shall not be less
than four nor more than sight in numpr in any county.

         Trusting that the foregoiqg'ansrers your inquiry, &kemain
                                                             p/
                                  .*       Very truly yours

                                       ATTORIiSYGENERAL OF TEXAS

                                      By s/Ardell lAlllialIs

                                             kdell    ~lliams
                                                     Assistant


APPROVED
Gerald C. Mann
A-       GENERAL OF TEXW